DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11 and 13-14, drawn to a solar concentrator assembly.
Group II, claims 16-20 and 22-23, drawn to a solar collector assembly.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: A solar concentrator assembly comprising: a concave mirror for collecting radiation that is collimated and has uniform distribution from a source; and a convex mirror; the concave mirror being configured to reflect said radiation to the convex mirror: the convex mirror being configured to reflect said radiation as a concentrated collimated beam in an emission direction that is angularly offset from the source; the concave mirror and convex mirror each having a focal length that varies along one axis such that the radiation collected by the concave mirror is transmitted from the convex mirror with uniform distribution. 

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in ROTH (US 6691701 B1, Provided by IDS). 
ROTH teaches, a solar concentrator assembly (see the solar radiation collection and distribution system, see Figs. 1-6) comprising: a concave mirror (see the concave primary reflector 10) for collecting radiation that is collimated and has uniform distribution from a source (see Figs. 4-5); and a convex mirror (see the secondary reflector 12, which is convexly hyperbolic); the concave mirror being configured to reflect said radiation to the convex mirror (see Figs. 4-5): the convex mirror being configured to reflect said radiation as a concentrated collimated beam in an emission direction that is angularly offset from the source (see Figs. 4-5); the concave mirror and convex mirror each having a focal length that varies along one axis such that the radiation collected by the concave mirror is transmitted from the convex mirror with uniform distribution (see Figs. 4-5).

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726